DETAILED ACTION
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Ia. Claims 1-7, drawn to a compressor outlet housing, classified in F04D29/4206.
Ib. Claims 8-15, drawn to a compressor for use in an aircraft, classified in F04D25/08
II. Claims 16-20, drawn to a method of repairing a compressor, classified in B23P6/005.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are unrelated as Invention Ia is directed to a compressor outlet housing, Invention Ib is directed to a compressor for use in an aircraft housing having the compressor outlet housing of Invention Ia. Invention II is directed to a method of repairing a compressor.  As claimed, Invention Ia and Ib do not require the compressor to be a repaired compressor and they do not require the removing and replacing steps of Invention II.  Inventions I and II are not disclosed as being capable of use together and because Invention I does not require the removing and replacing steps of Invention II, further it can be designed as a new compressor, whereas Invention II must replace an existing compressor outlet housing.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I would require a search in at least F04D29/4206 and F04D25/08 along with a unique text search.  Invention II would not be searched as above and would require a search in at least B23P6/005 along with a unique text search.  Inventions I and II have obtained a separate status in the art due to their recognized divergent subject matter. Further, there is no reason to believe the searches queries would be coextensive. Each invention would require a unique text search and a search for the structure of one invention would not necessarily involve a search for the other invention, as they require different search terms.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745